Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/20 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010086303 (‘303), from IDS and further in view of Yokota (US4939283) (Yokota), US20080103044 (‘044), from IDS, and in view of or evidenced by Baumstark (US5905114, English language equivalent of EP0810274A which is cited in ‘303).
Applicant’s claim:
--An aqueous dispersion comprising a water-insoluble pesticide and polymer particles, wherein the polymer particles comprise an alkoxylated copolymerizable surfactant in polymerized form; and
wherein the polymer particles comprise at least 20 wt% of the C2-C12 alkyl (meth)acrylate in polymerized form, based on the total weight of the monomers.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 16, 22, and 35, ‘303 teaches aqueous dispersions comprising water, pesticides, and polymer particles wherein the pesticide, e.g. fipronil, is water insoluble and wherein the polymer particles comprise at least 20 wt% based on the weight of the monomers of 
	Regarding claim 19, ‘303 teaches wherein their monomer/comonomer a) which corresponds to applicant’s monomer (IV) is used in amounts/concentrations of 0.1-10% by weight of the composition; monomer/comonomer b) which corresponds to applicant’s monomer (III) in amounts/concentrations of 20-55% by weight; monomer/comonomer c) which corresponds to applicant’s monomer (II) in amounts/concentrations of 40-85% by weight all of which read on the instantly claimed concentrations claimed (See pg. 5, ln. 39-pg. 6, ln. 6; pg. 4, ln. 5-10; pg. 3, ln. 36-pg. 4, ln. 4; pg. 4, ln. 22-24, teaches that the comonomer a) applicant’s IV can be a mixture of acrylamide and methacrylic acid/acrylic acid).
	Regarding claims 20 and 34, ’303 teaches wherein these polymers containing butyl acrylate and other acrylates, methacrylates, and acrylamides have a glass transition temperature of between -30 and 30°C which reads on the instantly claimed glass transition temperature of 0 to 20°C (see entire document; pg. 5, ln. 10-11).
	Regarding claim 21, ‘303 teaches wherein the particles of the polymer in the aqueous dispersion is from 5 to 800 nm, preferably from 10 to 200 nm which reads on the instantly claimed particle size of up to 250 nm (See pg. 7, ln. 28-36).
	Regarding claim 23, ‘303 teaches wherein the aqueous dispersion will comprise about 1 to 40% by weight of the stickers, e.g. the polymeric particles (pg. 14, ln. 26-29).
	Regarding claims 24 and 26, ‘303 teaches wherein the composition/aqueous dispersion can further comprise a water immiscible solvent, specifically xylene, toluene, cyclic and aromatic hydrocarbons, etc., and wherein the formulation can comprise 2-70% of the water insoluble pesticide, which will obviously be dissolved in the water immiscible solvent (pg. 12, ln. 10-24; pg. 39-40; ). 
	Regarding claim 27, ‘303 does not teach wherein the particles contain pesticide as they are formed separately from the pesticide and as such the concentration of the pesticide in the 
Regarding claim 28, ‘303 teaches forming the aqueous dispersion with the pesticide specifically wherein water and the polymer and the water insoluble pesticide are mixed together (See pg. 27, ln. 3-5).
	Regarding claims 29-30, ‘303 teaches applying the aqueous dispersion composition to seeds and plant propagation material (seedlings, etc.) and therefore teaches seeds treated with the composition, but they also teach applying it to seeds in furrow which would read on treating the environment where plants will grow to control phytopathogenic fungi or insect pests, etc. (See abstract; pg. 14, ln. 31-42).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 16-19, 25, and 31-32, ‘303 does not teach wherein the aqueous dispersion comprises an alkoxylated copolymerizable surfactant of applicant’s formula I, more specifically formula Ia. However, this deficiency in ‘303 is addressed by Yokota.
Yokota teaches applicant’s alkoxylated copolymerizable surfactant of formula Ia, (see structure II in Col. 2) wherein applicant’s R4/Yakota’s R1 is an alkyl group of 8-30 carbon atoms is M is an alkali metal, e.g. sodium; A is C2-C4 alkylene group; x is 0 and y is 1-200, more specifically 5 or 20, which reads on the instantly claimed monomer of claims 16, 18, 25, and 32 (See Col. 2 and Col. 3; Claims; Examples 2, 5). Yokota further teaches wherein these surfactant monomers are particularly useful as emulsifiers in the emulsion or dispersion polymerization of various acrylate monomers and acrylamide monomers which are the same monomers which are instantly claimed (See Col 4, ln. 62-68). Yokota also teaches that these monomer surfactants are useful as emulsifiers and dispersants for emulsion or suspension polymerization and/or with pesticides (See Col. 5, ln. 20-24), and that the resultant polymer dispersions from 
Regarding claims 19 and 33, ‘303 does not teach wherein the polymer particles further comprise methacrylamide and methacrylic acid in a weight ratio of 5:1 to 1:5 in polymerized form. However, ‘303 does teach wherein their polymer can comprise methacrylic acid (comonomer A) in amounts of up to 20% by weight of the polymer (See pg. 3, ln. 38-39; pg. 5, ln. 39-40). ‘303 further teaches a comonomer B, selected from methyl methacrylate, methyl acrylate, or styrene which is present in amount of 10-90% by weight which reads on the a ratio of 5:1 to 1:5. However, this deficiency in ‘303 is addressed by ‘044. 
‘044 teaches aqueous dispersions for seed coatings which comprise acrylamide and acrylate polymers wherein the transition temperature is from -40 to 40 °C (See entire document; examples; Claims; [0022]).  As the backbone of the graft copolymer they teach using styrene, methacrylamide, methyl methacrylate (see [0036]).
Regarding claim 28, ‘303 does not specifically teach forming the aqueous dispersion with the pesticide. However, they teach that the pesticide can be added to the dispersion at application which leads to the instantly claimed composition which comprises contacting the water and polymer particles with the water insoluble pesticide.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute methacrylamide for the styrene or methyl methacrylate comonomer B in ‘303 in order to develop the polymer of the instant claims because ‘303 broadly teaches wherein comonomer A to comonomer b are used in the polymer in ratios of 5:1 to 1:5 and ‘044 teaches that styrene, methylmethacrylate and methacrylamide are interchangeable polymers for use in the backbone of forming polymer particles for use in aqueous dispersions for coating seeds. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to form the claimed polymer by adding the exact same alkoxylated copolymerizable surfactant monomers to the polymers of ‘303 in the amounts of up to 5% by weight of the polymer because Yokota specifically teaches applicant’s claimed monomers are useful in these amounts for forming emulsion and dispersion polymers with the claimed acrylates and acrylamides and wherein these surfactants monomers/polymers are useful for dispersing and emulsifying pesticides. Thus, it would have been obvious to include them in the claimed dispersion polymers in order to make a more effective aqueous dispersion of polymers which will also have surfactant activity with pesticides. Further, it would have been obvious to do this because ‘303 teaches that their stickers are made via the method of Baumstark (US5905114, English language equivalent of EP0810274A which is cited in ‘303) and Baumstark teaches that these stickers can include ethylenically unsaturated sulfonate containing monomers, e.g. the instantly claimed monomer (See Col. 3, ln. 50-67), and wherein all of these monomers are mixed together when the polymerization is done and incorporates the sulfonate monomers (Col. 10, Feed stream 1, ln. 1-21). Yokota also teaches wherein all of the monomer components are mixed in water for the emulsion polymerization and Baumstark’s method which is the method used by ‘303 also teaches combining all of the monomers in water with other surfactants which is similar to the polymerization process reported in Yakota, e.g. example 14, wherein all of the monomers are mixed in water, and example 15 wherein again all monomers are added to water for the polymerization and as the processes of Yakota use a polymerization initiator and initiators are also used in Baumstark and therefore ‘303. Therefore, the sulfonate monomer does get polymerized with the acrylate monomers because they both contain ethylenically unsaturated 
It also would have been obvious to one of ordinary skill in the art to expect the glass transition temperature of the polymers formed from the combination of the prior art to have the claimed glass transition temperatures since ≥95% of the polymer is the same as that taught in the prior art ‘303 and ‘044 which recite the glass transition temperatures overlapping those instantly claimed.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised/new grounds of rejection presented herein. Applicant’s amendments have also rendered the previous grounds of rejection under 112 (a) moot and the previous grounds of rejection under 112(b) with respect 
	Applicant’s arguments with respect to the 103 rejection have been fully considered but were not persuasive. Specifically, applicants argue that there is no reason to combined the cited prior art references. The examiner respectfully disagrees because Yokota is directed to surface active compounds having a polymerizable moiety which are useful for formulating pesticides, ‘303 is directed to seed dressings which comprise pesticides, polymers, and emulsifiers/surfactants/surface active compounds, and ‘044 is directed to seed coating compositions which comprise polymers, surfactants and pesticides. Thus, since all of the prior art are useful in the same field of endeavor, specifically for formulating pesticides, then there are reasons to combine each of the three references as discussed above and render the composition of the instant claims prima facie obvious. 
Applicants argue that Yokota does not teach that its surfactant compounds should be reacted with ethylenically unsaturated monomers in an emulsion polymerization and that the monomers of Yakota do not function as a surfactant when they are polymerized. The examiner respectfully disagrees because at Col. 4-5 Yokota teaches wherein the instantly claimed monomers are reactive with ethylenically unsaturated monomers and any initiator for the polymerization can be used. Thus, the claimed monomers can be used to promote the dispersion polymerization of the alkyl methyacrylate monomers, and dispersion of the pesticide in the presence of the initiator which is taught to be present by ‘303 in view of/as evidenced by Baumstark because they state they form their sticker formulations via the method of Baumstark which uses initiators and which teaches that ethylenically unsaturated sulfonate monomers can be used in these polymers. Thus, the initiator promotes the polymerization of the alkoxylated copolymerizable surfactant moiety with the other monomers to form a polymer which allows for/contains free sulfate groups which are charged at neutral pH by definition will function even very mildly as surfactants whether or not Yakota recognizes this feature because they contain 
Applicants then argue that Yakota’s product formation is without incorporation of the reactive surfactant. The examiner respectfully disagrees because in the examples all of the monomers and the reactive surfactant are added to water and a polymerization initiator is added e.g. in example 14 for example ammonium persulfate is added which initiates the polymerization and because the reactive surfactants and monomers all contain ethylenically unsaturated groups they will obviously polymerize with each other contrary to applicant’s assertion and arguments. Further again in example 17 that is referred to by applicants again all monomers contain the ethylenically unsaturated group include the reactive surfactant that is instantly claimed, all monomers and the reactive surfactant are added to water and an initiator is added. As such, all of the monomers and reactive surfactants are present in water and all contain an ethylenically unsaturated moiety and all are in the presence of a polymerization initiator. Thus, they will polymerize with one another just as in Baumstark. Thus contrary to applicant’s assertions and arguments the combination of the prior art discussed above would have been obvious to one of ordinary skill in the art for the reasons discussed above. Especially since ‘303 teaches that sulfonate surfactants are especially useful with their stickers and by incorporating the monomers of Yakota into ‘303 you would have sulfonate groups in the polymer which would allow for self-dispersion of polymer within the aqueous dispersion because sulfonate groups are known to function as surfactants.
Regarding applicant’s arguments that incorporating the reactive surfactant moiety of Yakota/copolymerizable surfactant moiety instantly claimed into ‘303 would not have been 
Applicants then argue that the proposed combination of cited references is based on impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the claimed alkoxylated copolymerizable surfactant monomers and polymers were already known in the art to be useful for formulating pesticides and the claimed aqueous dispersion of water insoluble-pesticide and polymer particles were known in the art, wherein the polymer particles comprise at least 20 wt% of a C2-C12 alkyl methacrylate in polymerized form was also known in the art as such it is the combination of known components useful for formulating pesticides in order to develop the instantly claimed composition which is also for formulating pesticides.
Finally, applicants argue that the claimed invention provides unexpected results and they point to examples in their specification. The examiner respectfully notes that these results are not commensurate in scope with the instant claims. Specifically, applicants point to the results 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 16-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616